DETAILED ACTION
This action is responsive to claims filed 3 June 2020.
Claims 1-30 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6 October 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Re Claim 29:
“means for identifying, within a first transmission time interval (TTI), a symbol period in which a set of wireless devices operating in accordance with a cellular vehicle to everything (CV2X) radio access technology (RAT) are configured to refrain from transmitting” – this limitation uses the term “means,” requires the function of “identifying” and does not include any features that modify the scope of the means at issue – the disclosure of the present application provides Fig. 8, ¶¶ 118-119 disclosing a device, as an example of user equipment, including a communications manager the performs the function at issue, and ¶¶ 154-156 disclosing various types of processors, logic devices or discrete hardware components, possibly in combination with a non-transitory computer-readable medium including the logic necessary to cause the processor executing the logic to perform the function at issue;

“means for decoding a CV2X waveform during the first TTI or a second TTI based at least in part on the measured interference” – this limitation uses the term “means,” requires the function of “measuring,” and does not include any features the modify the scope of the means at issue – the disclosure of the present application provides Fig. 8, ¶¶ 118-119 disclose the communications manager also performing the function at issue, and ¶¶ 154-156 disclosing various types of processors, logic devices or discrete hardware components, possibly in combination with a non-transitory computer-readable medium including the logic necessary to cause the processor executing the logic to perform the function at issue.
Allowable Subject Matter
Claims 1-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not teach or suggest the ordered combination of all of the features of at least independent claims 1, 18 and 29-30. Specifically, the prior art of record fails to disclose measuring interference of a second radio access technology (RAT2) and then decoding a waveform of a first radio access technology (RAT1) based at least in part on the 
Intel Corp., "LTE V2V coexistence with DSRC technology," 3GPP DRAFT; R1-1611924 INTEL - V2V DSRC, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE, vol. RAN WG1, no. Reno, USA; 20161114 - 20161118 13 November 2016 (2106-11-13), XP051175890, Retrieved from the Internet: URL:http://www.3gpp.org/ftp/Meetings_3GPP_SYNC/RAN1/Docs/ [retrieved on 2016-11-13], pp. 1-8 (previously made of record, hereinafter R1-1611924) was found to be the closest prior art to the claimed invention. While R1-1611924 appears to disclose detecting an end of an LTE-V2V symbol (p. 4 Opt. 4) and measuring overall channel loading by multiple RATs (p. 5 § 5.2), R1-1611924 does not appear to disclose matter specific to measuring interference, let alone interference of a RAT other than LTE-V2V. Further, R1-1611924 does not appear to specifically disclose decoding any LTE-V2V waveforms, other than decoding sidelink control information, which is not specifically disclosed as received from LTE-V2V.
Further search and consideration, even in view of the Written Opinion for PCT US2020/036163, did not reveal other prior art that could, alone or in reasonable combination, read on the subject matter at issue.
Thus, at least independent claims 1, 18 and 29-30 are allowed over the prior art of record. Dependent claims 2-17 and 19-28 are likewise allowed for at least the same reasons, because they depend on claims 1 or 18. Therefore, claims 1-30 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R CAIRNS whose telephone number is (571)270-0487. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (469) 295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Thomas R Cairns/Primary Examiner, Art Unit 2468